Case 1-1/-40015-nnhi Doc 140 Filed Vo/QUciiy Entered Qo/OZ/ly Llinai40

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

X
In re:
Bracha Cab Corp. et. al., Chapter 11
Case No. 17-46613-nhl
Debtors. Jointly Administered
X

 

APPELLEE’S DESIGNATION OF
RECORD AND ISSUES ON APPEAL

Appellee, Bracha Cab Corp. et. al. “Debtors” or “Appellee’’), pursuant to Rule 8009 of
the Federal Rules of Bankruptcy Procedure as and for their Designation of Record and Statement of
Issues on appeal from this Court’s order dated June 30, 2019 approving the Debtors’ settlement
agreement with Capital One Equipment Finance Corp. f/k/a All Points Capital Corp, d/b/a Capital
One Taxi Medallion Finance and the defendants to the adversary proceeding commenced by the

Debtors, respectfully designates the following matters for the record and states the following

issues on appeal:

I. DESIGNATION OF RECORD ON APPEAL:

No. Date Description
32 03/7/18 Notice of Appearance on behalf of Ruben Elberg

57 04/20/18 Transcript of April 18, 2018 hearing

58 04/20/18 Transcript of April 18, 2018 hearing

64 05/17/18 Notice of Proposed Stipulation for Use of Cash Collateral

65 05/25/18 Ruben Elberg Declaration in Response to Stipulation for Use of Cash
Collateral

69 05/25 /18 Capital One Response to Ruben Elberg Declaration
Case 1-1/-40015-nhl Doc 1460 Filed Oo/Ucily Entered Vo/Oc/ly 115540

70 05/25/18 Debtors’ Reply to Ruben Elberg Declaration

73 06/4/18 Stipulation and Order authorizing Use of Cash Collateral

Il. STATEMENT OF ISSUES:

1. Did the Bankruptcy Court err in granting the Debtors’ motion to approve the
settlement as a valid exercise of the Debtors’ business judgment?

2. Did the Bankruptcy Court err in overruling Ruben Elberg’s objection to the settlement
and approving the settlement by finding that approval of the settlement met the criteria set forth in
Federal Rule Bankruptcy Procedure 9019 and satisfied the factors used by courts in this Circuit for
approval of settlements in the Bankruptcy Court?

3. Did the Bankruptcy Court err in finding that the settlement was above the lowest level
of reasonableness and was fair, equitable, and in the best interests of the Debtors’ estates?

4. Did the Bankruptcy Court err in approving the settlement when a third party came
forward with the funds necessary to fund the settlement?

5. Did Debtors’ counsel follow the proper procedure for submission of orders when it
submitted the Order Authorizing and Approving Settlement Agreement?

Dated: Brooklyn, New York

July 30, 2019 55ROSENBERG, MUSSO & WEINER, LLP
Attorneys for Appellee Debtors

Bruce Weiner

Office & P.O. Address

26 Court Street (Suite 2211)
Brooklyn, New York 11242
Tel. No. (718) 855-6840
